Judgment, Supreme Court, Bronx County (Joseph Cohen, J.), rendered March 15, 1995, convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the fourth degree, and sentencing him, as a second felony offender, to a term of l1/2 to 3 years, unanimously affirmed.
Contrary to defendant’s contention, defendant’s allocution, viewed in its entirety, was a sufficient acknowledgement of guilt (see, People v Lopez, 71 NY2d 662, 666). In addition, defendant’s application to withdraw his guilty plea was properly denied after sufficient inquiry. Neither appointment of new counsel nor a hearing were required. Defendant’s unsupported claims of coercion were belied by the record, which reflects that the plea was entered in a knowing, intelligent and voluntary manner (People v Frederick, 45 NY2d 520; People v Ortiz, 221 AD2d 176).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.